                                                                  FIL~D IN OPEN COURT
                                                                  ON   J -/ l/- 2-02../     ,&_
                                                                       Peter AM
                                                                       US District ~~• Jr., Cieri( -
                                                                       Easte D '-'VUrt
                                                                            m /strict of NC
                     UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION

                                 NO.   5: Z( - er - 2 o7- I F'L

UNITED STATES OF AMERICA                        )
                                                )    CRIMINAL INFORMATION
                                                )
                                                )
KEVYN JAKOB WARD                                )




      On or about October 26, 2018, in the Eastern District of North Carolina and

elsewhere, the defendant, KEVYN JAKOB WARD, did aid and abet Solace Kwayke,

an alien, to attempt to procure registration as a lawful permanent resident through

fraud, that is, to knowingly enter into a marriage for the purpose of evading

provisions of the immigration laws.

      All in violation of Title 8, United States Code, Section 1306(c), and Title 18,

United States Code, Section 2.




G. NORMAN ACKER, III
Acting United States Attorney



~d!i-4/2---
BY: GABRIEL J. DIAZ
Assistant United States Attorney




                                            1


        Case 5:21-cr-00287-FL Document 1 Filed 07/14/21 Page 1 of 1
